                                                                     i l ls [)C' {' l ·, >,! \f,
                                                                     1
                                                                     1
                                                                         _              \..)   L,)
                                                                                                     I
                                                                                                     ~


                                                                     I l "r \c·· i ' ., .•, ·.. ·,. ' l
                                                                        J\_j      ', ',·:,: : "
UNITED STATES DISTRICT COURT                                         I l:'I., 1·-c··1·n
                                                                              :,                  ! 'l l ·:·\ L, ·1. ,' I l~'
                                                                                        i', {}-·N•,
                                                                                                                         1
                                                                                                                           . I l , 1:.·1- )   i
SOUTHERN DISTRICT OF NEW YORK                                        I
                                                                     -IDOCi!:
------------------------------------------------------------X
CORRECTION OFFICERS' BENEVOLENT
ASSOCIATION, INC., et al.,
                                                                     iL~ :r1. rn Fl)id.i9JLff.:--J
                                                                             11
                           Plaintiffs,
          -against-                                                               17 CIVIL 2899 (L TS)

                                                                                     JUDGMENT
CITY OF NEW YORK, et al.,
                         Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion dated November 20, 2019, Plaintiffs' motion for leave to amend the

complaint is denied and judgment is entered dismissing the complaint pursuant to Federal Rule of

Civil Procedure 4l(b); accordingly, the case is closed.

Dated: New York, New York
       November 20, 2019



                                                                     RUBY J. KRAJICK

                                                                             Clerk of Court
                                                               BY:
